Citation Nr: 0738569	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 576A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted service connection for 
migraine headaches and assigned a 30 percent rating, 
effective January 16, 2001.

During the course of this appeal, the veteran relocated to 
Arkansas and the claims folder was transferred to the No. 
Little Rock, Arkansas, RO.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
migraine headaches are manifested by very frequent 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's migraine headaches claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  In this regard, the Board points out 
that VA has associated with the claims folder the service 
medical records and reports of his post-service treatment for 
migraine headaches.  He has also been afforded formal VA 
examinations to evaluate the nature, extent and severity of 
this condition.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Background and Analysis

The veteran asserts, in essence, that his migraine headaches 
warrant a 50 percent schedular rating because the condition 
is productive of frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  In support, he maintains that not only do 
the headaches persist for prolonged periods of time, but they 
are accompanied by a loss of concentration and impaired 
vision.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In May 2003, the RO granted service connection for migraine 
headaches and assigned the current 30 percent rating under 
Diagnostic Code 8100.  Under this code, a 50 percent 
evaluation requires that the disability be manifested by very 
frequent and prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted when the disability is manifested by 
headaches, with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  

The medical evidence of record consists of VA outpatient 
treatment records and reports, dated since January 2001, and 
several VA examination reports.

Of particular note are January and September 2002 outpatient 
evaluations that reflect that the veteran had migraine 
headaches approximately two to three times per week that 
generally persisted for two to three hours.  They were 
particularly severe in the evening, and despite treating the 
condition with medications, the veteran described the pain as 
"like a knife cutting through his head."

The report of an April 2003 VA neurological examination, 
which was conducted in conjunction with the veteran's then 
pending service connection claims, states that the veteran 
had four to six headaches per week.

A November 2004 VA examination report indicates that the 
veteran experienced migraine headaches three to four times 
per week.  The physician indicated that the headaches 
"usually lasted for a few hours to days."

An August 2005 VA neurological examination report reflects 
that the veteran complained of having stabbing headaches that 
were accompanied by nausea and visual alterations.  He 
reported that bright lights, noise or irritations of any kind 
aggravated the condition.  The examiner stated that there 
were no clear triggers for the veteran's headaches, which the 
veteran treated with various medications.  Following his 
examination, the physician diagnosed the veteran as having 
"chronic daily headaches and migraine."  The examiner added 
that the medications had not resolved his symptoms, and 
commented, "As long as it is on a day that he is OK then he 
is capable of doing things, but if it is during one of his 
flare-ups, he has to stay in a dark room and take it easy for 
that day."

March 2006 outpatient evaluations show that the veteran was 
diagnosed as having chronic constant headaches, and that he 
took 1000 mg. doses of Tylenol to treat the condition.  The 
physician indicated that the migraines were "intolerant" to 
multiple medication regimens.  These entries also state that 
the headaches occurred approximately four times per week and 
were productive of stabbing pain, nausea, visual alterations, 
photophobia and phonophobia.

Following a careful review of the evidence, the Board finds 
that this disability warrants a 50 percent evaluation under 
Diagnostic Code 8100.  In reaching this conclusion, the Board 
notes that the evidence shows that the headaches occur 
frequently and persist for extended periods and are not 
responsive to medications.  Thus, with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports his claim of entitlement to a 50 
percent rating.

As a final point, the Board finds that there is no showing 
that the veteran's migraine headaches reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
The condition is not productive of marked interference with 
employment that is not contemplated by the current rating, or 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 50 percent rating for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


